Title: From Thomas Jefferson to Albert Gallatin, 8 September 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
            Monticello Sep. 8. 1802.
          
          I have recieved from Delaware another application on the subject of the piers &c to be erected in their river. it is on behalf of Wilmington which prays to have it’s claim for these things taken into consideration with others, and for this purpose that the corporation be authorised to have a report made of their harbour, creek &c. the style of the corporation is ‘the Burgesses & assistants of the borough of Wilmington.’ I suppose it proper to hear all claims on this subject and adopt what is best. the date of the letter to me is of Aug. 25. and as you have passed through Wilmington since, possibly you may have recieved the same application, and taken order in it.
          On recieving authentic information that the Emperor of Marocco had recalled our Consul, and allowed 6. months for explanation, I have countermanded the sailing of the John Adams. information from Tunis gives us to believe that that power was in perfect good dispositions towards us. we hear nothing authentic of the affair of the Boston, but hope if true, it will not occasion a breach. Tunis is solliciting a peace for Tripoli, by authority from it’s Bey: so that I trust all will be smoothed in that quarter. a little money must be given to Marocco. Accept my friendly salutations & respect.
          
            Th: Jefferson
          
        